Citation Nr: 0841773	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, in which the RO denied entitlement to service 
connection for a skin disorder and hypertension.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the hearing is associated with the claim 
file.

In August 2007 the Board remanded the veteran's current 
claims for additional development.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence that 
hypertension is related to service.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004, and post-adjudication notice by 
letters dated in April and August 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran a medical 
examination and opinion as to the existence and etiology of 
his claimed hypertension, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claim file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hypertension.  At 
his May 2007 hearing, the veteran testified that he was first 
diagnosed with hypertension shortly after service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has hypertension.  
Private medical records dated in July 1989 note that the 
veteran has taken a prescription medication for hypertension 
for some time, and that his blood pressure of 130/80 was 
unremarkable.  VA treatment records dated in March 2005 note 
an assessment of hypertension, uncontrolled.  A VA 
examination was conducted in July 2008, and the veteran was 
given a diagnosis of hypertension.

Service medical records (SMRs) do not show any in-service 
complaints, findings, or diagnoses of hypertension or any 
other potentially related disease or disability.  The 
veteran's October 1967 separation examination, which includes 
a systolic blood pressure measurement of 118 and a diastolic 
measurement of 76, notes that the veteran had a normal heart, 
vascular system, and lungs and chest.   

Additionally, there is simply no competent medical evidence 
that the veteran's hypertension is related to service.  A VA 
examination was conducted in July 2008.  The examiner noted 
that he reviewed the veteran's claim file.  It was noted that 
the veteran's wife reported that the veteran was taking 
medication to treat hypertension when she first met him in 
February 1968.  The veteran similarly reported that his 
hypertension was diagnosed in 1968.  The examiner opined that 
the veteran's hypertension did not have its onset during 
military service, and that medical records covering the year 
following separation from service are not available.  The 
only evidence of hypertension being diagnosed shortly after 
service is based on the recollection of the veteran and his 
wife.  In the absence of a co-morbidity it is unlikely that 
his blood pressure changed from normal to requiring treatment 
within a few months from December to February.  The examiner 
stated he could not resolve this issue without resorting to 
conjecture.

The negative evidence in this case outweighs the positive.  
The veteran's SMRs indicate that there was no incurrence of 
hypertension during service.  There is no medical evidence of 
record indicating a relationship between hypertension and any 
disease or event in service.  Despite the veteran's hearing 
testimony claiming a diagnosis of hypertension within one 
year of service, the medical evidence of record does not show 
hypertension for at least 20 years following his separation 
from service.  The passage of 20 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309; Savage v. Gober, 10 Vet. App. 
488 (1997).  Additionally, there is no evidence of record 
indicating that hypertension was diagnosed within one year of 
the veteran's separation from service.  Therefore, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, notably the July 2008 VA examination report wherein, 
based on the evidence of record, the examiner stated he could 
not resolve the issue of whether the veteran's hypertension 
is related to service without resorting to conjecture.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
hypertension; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran seeks service connection for a skin disorder.

In the August 2007 Board remand it was noted that the 
veteran's SMRs indicate that he was treated for a skin rash 
on several occasions.  The Board then noted that the 
veteran's skin disorder has been given various general 
diagnoses such as eczema and pruritus, despite his testimony 
that he has had the same basic rash since service.  It was 
asked that an opinion be provided regarding whether any 
current skin disorder had its onset during, or within one 
year of discharge from, service.  The Board also noted that 
it should be ascertained whether the veteran currently has 
chloracne, and, if not, that an opinion should be given 
regarding whether the veteran's skin condition was caused by 
exposure to herbicides during service.  

A VA examination was conducted in July 2008.  The examiner 
noted that he reviewed the veteran's claim file.  The 
examiner ruled out chloracne, and the veteran was given a 
diagnosis of lichen simple chronicus.  The examiner opined 
that the veteran's skin disorder did not have its onset 
during military service.  Medical records covering the year 
following separation from service are not available and the 
only available evidence is based on recollection of the 
veteran and his wife.  There is evidence of record that the 
skin disorder had become chronic by 1990.  The examiner did 
not discuss whether the veteran's current skin disorder was 
caused by exposure to herbicides in Vietnam as instructed by 
the Board in its August 2007 Remand.  The examiner noted that 
the veteran's current skin disorder may have developed from 
his persistent scratching of his original contact dermatitis, 
but that this issue could not be resolved without resorting 
to conjecture.  To the extent that the examiner expressed any 
opinion concerning whether the veteran's current skin 
disorder resulted from his persistent scratching of a skin 
condition that had its incurrence during service, the Board 
notes that a medical opinion based on speculation does not 
provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Given the veteran's 
current skin condition and the veteran's in-service 
complaints of, and treatment for, various skin disorders, 
another VA medical examination addressing this issue should 
be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2008).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
his current skin disorder.  The examiner 
is to provide an opinion as to whether it 
is as likely as not that the veteran's 
skin disorder is related to exposure to 
herbicides during service in Vietnam.  If 
not, the examiner is to provide an opinion 
as to whether it is as likely as not that 
the veteran's current skin disorder is 
related to service, to include the 
veteran's persistent scratching of an in-
service skin disorder.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address the veteran's SMRs 
indicating complaints of a skin rash.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished and the claim 
should then be readjudicated.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


